UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-4265


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

BYRON LEE TATE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00185-FDW-3)


Submitted:   July 18, 2011                    Decided:    August 5, 2011


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank A. Abrams, LAW OFFICE OF FRANK ABRAMS, PLLC, Asheville,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Laura L. Ferris, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Byron Lee Tate appeals the district court’s judgment

revoking   his       supervised   release,       sentencing     him    to   sixteen

months’ imprisonment and thirty-two months’ supervised release.

Tate challenges the factual basis upon which it was found that

he violated two conditions for supervised release, the resulting

sentence and the effectiveness of counsel.                We affirm.

            To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                18 U.S.C. § 3583(e)(3) (2006).

This burden “simply requires the trier of fact to believe that

the existence of a fact is more probable than its nonexistence.”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(internal quotation marks omitted).              A defendant challenging the

sufficiency     of    the    evidence    bears    a    heavy    burden.      United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                          In

determining whether the evidence in the record is sufficient,

this Court views the evidence in the light most favorable to the

government.      United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc).

           We     have      reviewed    the     record,   particularly       Tate’s

admissions to both violations and the relevant testimony, and

conclude   that      the    district    court    did   not     err    finding   Tate

violated two conditions of supervised release.

                                         2
               The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                            United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                  This

court will affirm unless the sentence is “plainly unreasonable”

in light of the applicable 18 U.S.C. § 3553(a) (2006) factors.

United States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                              The

court’s    first        step    is   to    “decide    whether       the     sentence     is

unreasonable.”          Id., 461 F.3d at 438.               In doing so, the Court

“follow[s]         generally         the         procedural         and      substantive

considerations” employed in reviewing original sentences.                               Id.

A     sentence     is     procedurally       reasonable        if     the       court   has

considered the policy statements contained in Chapter 7 of the

Guidelines and the applicable § 3553(a) factors, id. at 439, and

has adequately explained the sentence chosen, though it need not

explain the sentence in as much detail as when imposing the

original sentence.             Thompson, 595 F.3d at 547.                 A sentence is

substantively reasonable if the district court states a proper

basis    for     its    imposition    of    a    sentence     up    to    the    statutory

maximum.       Crudup, 461 F.3d at 440.               If, after considering the

above, we determine the sentence is not unreasonable, we should

affirm.     Id. at 439.          We conclude there was no error regarding

the     sentence       and     the   district       court     did     not       abuse   its

discretion.



                                             3
           We will set aside Tate’s allegations concerning the

effectiveness of his counsel.                  Claims of ineffective assistance

of   counsel    are    generally         not       cognizable    on    direct   appeal.

Rather,   to   allow    for    adequate            development   of    the   record,   a

defendant must bring his claim in a 28 U.S.C.A. § 2255 (West

Supp. 2011) motion.           See United States v. King, 119 F.3d 290,

295 (4th Cir. 1997).

           Accordingly, we affirm the judgment.                       We dispense with

oral   argument    because         the    facts       and   legal     contentions    are

adequately     presented      in    the    materials        before     the   court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                               4